   Case 3:19-cv-00477-REP Document 6 Filed 09/09/19 Page 1 of 2 PageID# 40



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION


TREVOR FITZGIBBON,                              )
                                                )
               Plaintiff,                       )
                                                ) Civil Action No. 3:19-cv-477-REP
       vs.                                      )
                                                )
                                                )
JESSELYN A. RADACK,                             )
                                                )
               Defendant.                       )

                 DEFENDANT’S MOTION TO DISMISS PURSUANT TO
                      FED. R. CIV. P. 12(b)(1), (b)(2), and (b)(6)

       Defendant Jesselyn A. Radack, by and through undersigned counsel, and pursuant to Fed.

R. Civ. P. 12(b)(1), (b)(2), and (b)(6) hereby moves to dismiss with prejudice the Complaint filed

herein by Plaintiff Trevor Fitzgibbon for lack of subject matter jurisdiction, lack of personal

jurisdiction, and failure to state a claim upon which relief may be granted, and in support thereof,

respectfully refers the Court to the accompanying Memorandum in Support.

       WHEREFORE, Jesselyn A. Radack respectfully requests that the Court grant the instant

motion and enter the attached proposed Order.

       Dated: September 9, 2019
   Case 3:19-cv-00477-REP Document 6 Filed 09/09/19 Page 2 of 2 PageID# 41



                                                          Respectfully submitted,

                                                          JESSELYN A. RADACK


THE THOMAS LAW OFFICE, P.L.C.
11130 Fairfax Boulevard, Suite 200-G
Fairfax, VA 22030
Telephone: 703-957-2577
Facsimile: 703-957-2577
E-mail: mthomas@thomaslawplc.com

By:    /s/ D. Margeaux Thomas_____________
      D. Margeaux Thomas (VSB #75582)
      Counsel for Defendant Jesselyn A. Radack


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 9th day of September 2019, I will electronically file the
foregoing with the Clerk of the Court using the CM/ECF system, which will then send a
notification of such filing (NEF) to the following:

Steven S. Biss
300 West Main Street, Suite 102,
Charlottesville, VA 22903
stevenbiss@earthlink.net

                                 /s/ D. Margeaux Thomas_________________
                             D. Margeaux Thomas (VSB #75582)
                             The Thomas Law Office PLC
                             11130 Fairfax Blvd., Suite 200-G
                             Fairfax, VA 22030
                             Telephone: 703.957.2577
                             Facsimile: 703.957.2578
                             Email: mthomas@thomaslawplc.com
                             Counsel for Defendant Jesselyn A. Radack
